Motion by respondents granted to the extent of staying the appeal unless appellant surrenders himself and submits to the jurisdiction of the court. (See People v. Del Rio, 14 N Y 2d 165, 169; People ex rel. Erhardt v. Foster, 299 N. Y. 628; People ex rel. Hamilton v. Police Comr., 185 N. Y. 594.) In the event appellant does not surrender himself on or before June 1, respondents may move to dismiss the appeal. The application for counsel fees on the appeal is denied without prejudice to a renewal in the event the appellant surrenders and prosecutes the appeal. Appellant’s cross motion is denied in all respects.
Concur — Breitel, J. P., Rabin, McNally, Eager and Steuer, JJ.